Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 8, 9, 11, 18, 19 and 31 are currently pending. Claims 1, 2, 8, 9, 11, 18 and 19 have been amended by Applicants’ amendment filed 11-16-2020. Claims 4, 6, 7, 10 and 20 have been canceled by Applicants’ amendment filed 11-16-2020. Claim 31 has been added by Applicants’ amendment filed 11-16-2020.

Applicant's election with traverse of Group I, claims 1-30, directed to a method of manufacturing a 3-dimensional lattice microarray system, and the election of Species as follows:
Species (A): wherein species election of plurality of nucleic acid probes is at least three terminal thymidine bases at both the 5’ and 3’ ends (instant claim 3),
Species (B): wherein the species election of oligonucleotide polymer linker is an oligonucleotide (instant claim 5),
Species (C): wherein the species election of first attachment reaction is covalent coupling (instant claim 17), 
Species (D): wherein the species election of absorptive group is single stranded nucleic acid (instant claim 13), 
Species (E): wherein the species election of chemically activatable group is epoxysilane (instant claim 18), 
Species (F): wherein the species election of first reactive moiety an amino group (instant claim 20), 
Species (G): wherein the species election of second reactive moiety a nucleotide base (instant claim 22), 
Species (H): wherein the species election of first attachment reaction conditions is a temperature between 0C and 40C (instant claim 25), and


Applicant's Supplemental election of:
Species (A): wherein the species sequences comprise SEQ ID NOS: 42, 53, 54, 65, 72, 90, 92, 95, 108 and 118 (instant claim 1) was previously acknowledged, in the reply filed June 2, 2020.

Regarding Species (A) of instant claim 1, upon further consideration, the Examiner has rejoined the species of nucleotide sequences to include SEQ ID NO: 37. The examination of the species together does not represent an undue burden.

Claims 4, 12-16, 24, 26 and 30 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2019.

The restriction requirement is still deemed proper and is, therefore, made FINAL.

The claims are examined insofar as they read on the elected species.
 
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

	Therefore, claims 1, 2, 8, 9, 11, 18, 19 and 31 are under consideration to which the following grounds of rejection are applicable.


Priority
The present application filed October 11, 2018, is a CON of US Patent Application 15/916,062, filed March 8, 2018, which is a CIP of US Patent Application No. 15/338,561, filed December 22, 2016, 
which claims the benefit of US Provisional Patent Application 62/271,371, filed December 28, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Patent Application No. 15/388,561, filed December 22, 2016 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for, “nucleotide sequences from different pathogenic bacteria”, and “nucleotide sequences from different pathogenic fungi”, more specifically, at least SEQ ID NOS: 47, 48, 59, 70, 72, 78, 95, 99, 106, 109, 127 and 128 are not recited in US Patent Application No. 15/388,561. Therefore, the priority date for the presently claimed invention is March 8, 2018, the filing date of US Patent Application 15/916,062, filed March 8, 2018. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 16, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 8, 9, 11, 18 and 19 is withdrawn under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014) in view Hogan et al. (US Patent Application Publication No. 20090011949, published January 8, 2009; of record); and Fischer et al. (US Patent Application Publication No. 20040110129, published June 10, 2004) as evidenced by the American Chemical Society (American Chemical Society, 2020, 1-2); and Colau et al. (US Patent Application Publication No. 20100184022, published July 22, 2010); and Hogan et al. (hereinafter “Hogan ‘947”) (US Patent Application Publication No. 20140342947, published November 20, 2014).
Due to Applicant’s extensive amendments to the claims, the combination of references is not prima facie obvious.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term "a solid support with a front surface and a back surface" to refer to any solid support or portion thereof having any structure, wherein the solid support is substantially flat and has a front surface and a back surface such as, for example, a planar support, a polymer coating, the wells of a well-pate, the bottom of a vial, a triangle pyramid, a triangular prism, etc. 
The Examiner has interpreted the support surface to comprise any reactive surface moiety including primary amines. 
The Examiner has interpreted the term “a boiling point above 100oC” such as recited in claim 1 to mean that the solvent mixture has a boiling point of above 100oC; and/or the water-miscible liquid has a boiling point above 100oC. 
The Examiner has interpreted the terms “5’-end” and “3’-end” to refer to any portion of the sequence from the middle of the length of the sequence to the terminus of the sequence.

Claim Objection
The objection to claim 8 is maintained because of the following informalities: Claim 8 recites the abbreviation such as; “CY5” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 8, 9, 11, 18 and 19 is maintained, and claim 31 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “glass support with a front surface and back surface with a plurality of activated surface moieties each covalently reactive with a primary amine attached to the front surface thereof” in lines 3-5 because it is completely unclear as to what surface moieties are actually present on the front of the glass surface, and whether the term refers to reactive amine moieties attached to the front of the glass surface that react with different groups; whether the term refers to activated surface moieties on a bare glass surface react with a reactive primary amine to form different surface moieties that can react with oligodeoxythymidine linkers, and/or whether the claim is intended to recite that the glass surface moieties will react with amines on a plurality of oligodeoxythymidine linkers and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “with a boiling point above 100oC” in line 7 because it is unclear if the solvent mixture has “a boiling point of above 100oC”; and/or whether the water-miscible liquid has “a boiling point above 100oC” and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 and 18 are indefinite for the recitation of the term “amino group” such as recited in claim 1, lines 11 and 22-23 because the “amino groups” such as recited as being on the 3’ terminus of the linker, are not covalently reactive with primary amines attached to the front surface of the glass support as recited in the instant claims and, thus, the metes and bounds of the claim cannot be determined.

Claim 1 is indefinite for the recitation of the term “a width-wised spaced apart formation” in line 25 because it is unclear as to the formations that are described by (and encompassed by) the term “a width-wised spaced apart formation”, such that it is unclear whether this pattern is different from (or the same as) the 3D lattice formation recited in line 25, whether the formation is a simple printed array, whether the formation refers to a very low-density array, whether the term refers to some other pattern such as being parallel, a grid, circular, and/or rectangular pattern, or whether the term refers to some other pattern and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “said nucleotide sequences” in line 18. There is insufficient antecedent basis for the term “said nucleotide sequences” in the claim because claim 1, lines 14-15 recite the term “a plurality of nucleotide sequences”. The Examiner suggests that Applicant amend the claim to recite, for example, “each nucleotide sequence of the plurality of nucleotide sequences with terminal”.
	Claim 1 is indefinite for the recitation of the term “the pathogenic bacteria” in line 18. There is insufficient antecedent basis for the term “the pathogenic bacteria” in the claim because claim 1, line 15 recite the term “different pathogenic bacteria”.
Claim 1 is indefinite for the recitation of the term “the pathogenic fungi” in line 19. There is insufficient antecedent basis for the term “the pathogenic fungi” in the claim because claim 1, lines 16-17 recite the term “different pathogenic fungi”.
The rejection of claim 8 is maintained as being indefinite for the recitation of the terms “DYLIGHT”, and “ALEXA FLUOR 647” in lines 2-3 due to the use of a tradename because it is unclear Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a software package used for mapping and visualizing sorted raw sequencing reads (See Qui et al., BioTechniques 36:702-707; April 2004) and, accordingly, the identification/descriptions are indefinite. The Examiner suggests that Applicant amend claim 8 to describe the exact composition of each of the reagents as indicated by the tradename, or to recite a more general structure such as, for example, “cyanine fluorescent dyes”, “fluorescein”, etc.
Claims 2, 9, 11 and 19 are indefinite insofar as they ultimately depend from claim 1.


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 8, 9, 11, 18, 19 and 31 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al. (US Patent Application Publication No. 20090011949, published January 8, 2009; of record); in view of Hogan et al. (hereinafter “Hogan ‘947”) (US Patent Application Publication No. 20140342947, published November 20, 2014; of record); and Fischer et al. (US Patent Application Publication No. 20040110129, published June 10, 2004; of record) as evidenced by the American Chemical Society (American Chemical Society, 2020, 1-2; of record); and Linacre et al. (International Patent Application WO98/24929, published June 11, 1998). This is a new rejection necessitated by amendment of the claims in the response filed 11-16-2020.
Regarding claims 1 (in part), 2, 8, 9, 11, 18 and 19, Hogan et al. teach that nucleic acids can be covalently or non-covalently immobilized on a surface, wherein oligonucleotides can be covalently coupled to a surface by chemical or photochemical crosslinking as commonly practiced following Northern and Southern blotting of nucleic acids onto nylon or nitrocellulose membranes, such that covalent attachment can also be achieved using pre-synthesized oligonucleotides that are fabricated with a chemical linker at one or both ends, such that oligonucleotide probe attachment occurs with the surface through the linker (interpreted as a support; linker; and crosslinking, claim 1) (paragraph [0008]). Hogan et al. teach a biomolecular hybridization device to which nucleotide-binding protein binds that comprises a substrate having a surface of functional groups permanently and covalently attached thereto and an adsorbed monolayer of unmodified, single-stranded oligonucleotides all of which are 10 to about 24 bases in length, wherein the biomolecular hybridization device further comprises a non-hybridizing poly-T sequences at one or both ends of 5’ or 3’-end of the oligonucleotides such that the adsorbed oligonucleotides are each about 30 bases in length (interpreted as a support; activated surface moieties; and oligodeoxythymidine linkers having thymidine bases, claim 1) (Abstract; and paragraph [0021], lines 1-7 and 15-19). Hogan et al. teach that the adsorbed oligonucleotides can comprise about 10 to about 100 bases, and that the flanking domains can comprise a poly-Thymidine (poly-T) sequence or other inert bases (interpreted as encompassing probes comprising a stretch of thymidine bases at the 3’ and/or 5’ end, claim 1) (paragraph [0064]). Hogan et al. teach that glass micro-slides were cleaned in deionized water, followed by methanol and dried, then equilibrated against 3-amniopropyltrimethoxysilane in 1:2 proportion to p-xylene, and incubated overnight (interpreted as glass support comprising activated surface moieties; and washing the glass support at least once, claims 1 and 2) (paragraph [0082]). Hogan et al. teach that all oligodeoxyribo-nucleotides were synthesized, labeled with Cy3 or Cy5 fluorescent dyes at the 5’-ends; and a Microlab 4200 robot was used to print 6x8 arrays on aminosilanized glass slides as a 10 mL volume per array element (interpreted as encompassing molar ratio of activated surface to linkers is at least 10), such that the oligodeoxyribonucleotides were printed from 384 well plates at a desired concentration of 70% DMSO/30% water, wherein DMSO in the printing solution resulted in a more uniform probe density (interpreted as oligodeoxythymidine linkers; epoxysilane group; solvent mixture comprising water and DMSO as a water-miscible liquid with a boiling point over 100C; at a molar ratio of 10:1 to 100:1; encompassing molar ratio of activated surface to linkers of at least 10; fluorescent label at the 5’ end; Cy5 fluorescent dye; attaching the amino group at the 3’ terminus to the activated surface moieties; a width-wise spaced apart formation; and DMSO, claims 1, 2, 8, 11, 18 and 19) (paragraphs [0083]), wherein water-miscible solvents having a boiling point above 100C include 1-butanol, chlorobenzene, diethylene glycol, DMF, DMSO, ethylene glycol, glycerin, and dioxane as evidenced by the American Chemical Society (pgs. 1-2). Hogan et al. teach that hybridization was carried out in hybridization buffer, and the slides washed with hybridization buffer (interpreted as washing the slide at least once, claim 2) (paragraph [0084]). Hogan et al. teach that it is important to have a high target-probe ratio such that 12-mer targets were hybridized at 5 mM concentration, and 24-mer targets were hybridized at a 3 mM concentration, such that the target to probe ratio was 0.5 and 1 for 24 and 12 bases long targets to hybridization to 24 bases long probes (interpreted as encompassing a ratio Table 4, a series of probes having a center 14-mer region of the human HLA-B gene, wherein nucleotide sequence bases 265-278 of the human HLA-B are flanked on either side by a string of eight thymidine bases, or poly-T sequences, which are used as an inert flanking domain to enhance the adsorption of the probe without altering the central 14-mer region to bind to a cognate nucleic acid target (interpreted as flanking polyT sequences on either side of the probe, claim 1) (paragraph [0122]]; and Table 4). Hogan et al. teach that the oligonucleotide probes were printed in quadruplicate (interpreted as a plurality of probes to detect different pathogenic sequences, claim 1) (paragraph [0096], lines 1-4). Hogan et al. teach methods for detecting and for screening small molecule analytes, based upon their affinity for associating with a probe-target duplex, wherein this can be accomplished by; (i) preparing a device comprising an oligonucleotide or nucleic acid probe (interpreted as nucleic acid probes) that is bound by adsorptive association to the device surface; (ii) contacting the device with a target nucleic acid under conditions which permit formation of the duplex (corresponding to attaching); (iii) exposing the device to a solution of small molecule analytes; and (iv) detecting and/or collecting one or more analytes based on the affinity with which they bind the duplex (paragraph [0077]).
Hogan et al. do not teach an oligodeoxythymidine linker consisting of 20 to 60 thymidine bases, or specifically exemplify probes comprising sequences SEQ ID NOS: 37-125 (instant claim 1, in part); or SEQ ID NOS: 126-128 (instant claim 31).
Regarding claim 1 (in part), Hogan ‘947 teach a formulation to link protein to a solid support that comprises one or more proteins, Oligo-dT and one or more non-volatile, water-soluble protein solvents, solutes or a combination thereof in an aqueous solution, wherein formulations are contacted onto the substrate surface, printed thereon and dried, and the substrate surface is irradiated with UV light to include thymidine photochemical crosslinking via the thymidine moieties of the Oligo-dT (interpreted as crosslinking oligodeoxythymidine linkers to the support, claim 1) (Abstract). Hogan ‘947 teach that for printing, several water-soluble solutes and solute mixtures can be used including glycerol and propanediol; and that after printing and air-drying, the microarrays can undergo UV-crosslinking with thymine residues via T-T bonding to photo-crosslink with an oligo-dT linker (also interpreted as water miscible solvents having a boiling point above 100C, claim 1) solvent can comprise glycerol or at least one of sucrose, trehalose or sorbitol including in a mass ratio of about 0.5:1 up to about 4:1 relative to glycerol; or propanediol (interpreted as solvents having a boiling point about 100C, claim 1) (paragraph [0021], lines 5-15). Hogan ‘947 teach that the Oligo-dT can be about 30 bases to about 100 bases in length, preferably about 50 bases long and can be contained in the formulation in a concentration of about 1 microgram/ml to about 100 micrograms/ml (interpreted as oligodeoxy-thymidine linker consisting of about 20 to about 60 thymidine bases; and a ratio of 1:100, claim 1) (paragraph [0022], lines 1-6). Hogan ‘947 teach that the surface attachment is produced by protein entrapments in a polymer network which is formed around the protein, locally, by photo-crosslinking of Oligo-dT; and that upon application of that water solution to the solid surface, the water complement is allowed to evaporate away, yielding a concentrated, water-depleted phase comprising Oligo-dT, protein, solvents, solutes, which is then crosslinked to entrap the protein within the resulting crosslinked, polymeric Oligo-dT network (interpreted as a 3-dimensional lattice), such that the resulting water-depleted phase remains principally non-crystalline, thereby mitigating protein damage by micro-crystal formation (interpreted as evaporating the water; and forming a 3D lattice, claim 1) (paragraph [0025], lines 1-20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomolecular hybridization device to which nucleotide-binding proteins bind including probes comprising thymidine bases on one or both ends of the probes that are linked to the substrate surface as exemplified by Hogan et al. to include the Oligo-dT linkers and methods of evaporation as disclosed by Hogan ‘947 with a reasonable expectation of success in producing a polymeric 3-dimensional biomolecular hybridization device comprising probes with enhanced target binding discrimination for the detection of probe-target duplexes and/or target nucleic acids.
Hogan et al. do not specifically exemplify probes comprising sequences SEQ ID NOS: 37-125 (instant claim 1, in part); or SEQ ID NOS: 126-128 (instant claim 31).
Regarding claims 1 (in part) and 31, Fischer et al. teach a method for species-specific identification of a Mycobacterium species, and for identifying the species of Mycobacterium in a sample, and for the detection of Mycobacterium using Mycobacterium-specific oligonucleotides target nucleic acid sequences can include oligonucleotides such as deoxyribonucleic acid, ribonucleic acid, and peptide-nucleic acid, or polymerase chain reaction fragments (paragraph [0132], lines 10-13). Fischer et al. teach SEQ ID NO: 34 (interpreted as instant SEQ ID NO: 37, bases 328-342) (pg. 19, SEQ ID NO: 34). Fischer et al. teach that multiple Mycobacterium species are pathogenic, and that some Mycobacterium species such as MAC, survive well in soil, water and food and can be carried by animals (paragraphs [0004]; and [0014]). Fischer et al. teach that a method for identifying a species of Mycobacterium present in a sample includes providing a plurality of single stranded Mycobacterium species-specific oligonucleotide probes chemically linked to a solid support surface in an array (paragraph [0017], lines 1-5). Fischer et al. teach Mycobacterium detection arrays including amplification using mycobacterial specific primers including hybridization as an 18 base pair poly-T biotin (paragraph [0023]). Fischer et al. teach that a sample can be a biological specimen such as a bodily fluid including blood, serum, respirator fluids including sputum, or conventional clinical samples including tissue (paragraphs [0042]-[0043]).
Although the combined references of Hogan et al. and Hogan ‘947 do not specifically teach SEQ ID NOS: 126-128, Hogan et al. do teach detecting and for screening small molecule analytes, based upon their affinity for associating with a probe-target duplex, as well as, detecting and/or collecting one or more analytes based on the affinity with which they bind the duplex; Hogan ‘947 teach an Oligo-dT network for binding analytes applied in a water solution; and Fisher et al. teach the species-specific identification of a Mycobacterium species, and detecting and identifying the species of Mycobacterium in a sample including pathogenic Mycobacterium species are pathogenic using Mycobacterium-specific oligonucleotides the diagnosis of diseases or disorders in animals; and the detection of bacterial or fungal agents that can cause disease or symptoms, wherein it is known that cannabis material can be identified in a sample by using a cannabis specific nucleotide sequence as evidenced by Linacre et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that target-specific nucleic acid probes including probes comprising for cannabis-specific nucleotide sequences such as SEQ ID NOS: 126-128 can be used to detect and identify cannabis in a sample.
prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting bacterial species using a hybridization array as exemplified by Fisher et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomolecular hybridization device comprising probes comprising poly-T sequences at the 3’-end and 5’-end of the target binding region for the detection of target analytes as disclosed by Hogan et al. to include the Oligo-dT linkers crosslinked to the surface of the substrate as taught by Hogan ‘947; and the species-specific probes for disease-causing organisms including SEQ ID NO: 34 as taught by Fisher et al. with a reasonable expectation of success in producing a 3-dimensional microarray system with enhanced target binding discrimination for the detection of target sequences including bacterial sequences; for the detection of probe-target duplexes; and/or for the entrapment and preservation of proteins of interest.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 2, 8, 9, 11, 18, 19 and 31 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639